Wheeler, Ch. J.
It is very clear, that matter which will constitute a defence, of which a party may avail himself in a suit pending against him, cannot be made the ground of an injunction to restrain proceedings in the suit. (York v. Gregg, 9 Tex. Rep. 85; Prewitt v. Perry, 6 Id. 260.) Accordingly, *614it has been held, that want of jurisdiction in a justice, to try an action of forcible entry and detainer, would not be a ground for an injunction to restrain the plaintiff from proceeding in the case, because it would be a good defence to the action before the justice; and if denied, the defendant would have his remedy by certiorari. (Smith v. Ryan, 20 Tex. Rep. 661.) So, also, it has been decided, that an injunction will not lie, to restrain the prosecution of an action of forcible entry and detainer, on the ground that the plaintiff had never been in possession, and had not the right of possession, or of action. His having brought suit, without good cause of action, would only require of the defendant to interpose his defence, and assert his remedy in that form. (Chadoin v. Magee, 20 Tex. Rep. 476.)
But it is here insisted, that the defendant in the action of forcible entry and detainer, is entitled to have the proceeding enjoined, because, he insists, his defence is one exclusively of equitable cognizance, upon which the justice is incompetent to decide. If we had a separate Court of Chancery, and the law conferred upon justices of the peace cognizance only of legal rights, strictly so called, and excluded from their cognizance all cases where the parties rely on any equitable title, or right, the plaintiff might be entitled to the interposition of the chancellor, to enjoin the defendants from proceeding in this case before the justice. The plaintiff would not be required to make his defence before the justice, when it- would be impossible for him to do so effectually. The want of jurisdiction in the justice, to decide upon an equitable title, or entertain an equitable defence, would be good ground for the interference of the Court of Chancery. And the same principle would apply in all cases, whatever the amount in controversy, where the defendant was forced to rely on a purely equitable title. But it will scarcely be contended here, that in all such cases, the District Court may interfere and take jurisdiction of the case, where the amount or subject matter is within the jurisdiction of a justice. As we have no separate Court of Chancery, or court having a distinct chancery jurisdiction, it necessarily results, *615that the distinction between equitable and legal titles and rights, as respects the forum, has no existence in our remedial system. The inquiry can never be material, in that regard, whether the title which the party asserts, be a legal or an equitable title; for the plain reason that the law conferring jurisdiction upon the courts, recognizes no such distinction. Jurisdiction is conferred with reference to the subject matter, or amount in controversy, irrespective of the quality of the title. It is the same, whether it be legal or equitable. Where, therefore, the subject matter is within the jurisdiction conferred by law upon a justice of the peace, it is his province to take cognizance of and decide the case, in favor of the party who has the right, whether it depends upon the one character of title or the other.
The question is not, whether a justice of the peace can exercise the powers of a chancellor : it is certain that he cannot. He cannot grant injunctions, and foreclose mortgages, (certainly not, where the property mortgaged exceeds in value his jurisdiction, Lane v. Howard, supra 7,) or exercise other extraordinary powers, belonging exclusively to a Court 'of Chancery. But that is quite a different thing from deciding a question of right, depending upon an equitable title or defence. It is not to be supposed that he, indeed, would be able to decide understandingly, whether the title was legal or equitable, under which parties claimed; while he might have little difficulty in deciding which had the better right. The argument against the jurisdiction of the justice, goes rather to question his legal competency, on the score of information, than his constitutional power to decide. It supposes that he would be unable to give due consideration to the defence, rather than that there is anything wanting in the constitution and organization, or powers of his court, to render him incompetent to decide, provided he had the requisite legal knowledge. Want of legal qualification, may be a good reason why there should be, as there is, a means provided of having his decision revised and corrected, when it *616is erroneous; but to grant an injunction, on that ground, would be to introduce a new bead of equity jurisdiction.
We are of opinion, that there is nothing in the nature of the defendant’s title, to prevent his using it as a defence before the justice, or to prevent the justice from taking cognizance of, and deciding the case. It follows, that it cannot be made the ground of an injunction, to stay proceedings before the justice. The petition manifestly contains no other cause of action, to require the cause to be retained upon the docket. The court, therefore, did not err in dissolving the injunction, and dismissing the petition. The judgment is affirmed.
Judgment affirmed.